 



Exhibit 10.6

MUNICIPAL MORTGAGE & EQUITY, LLC

EMPLOYMENT AGREEMENT

Michael L. Falcone

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the 1st day
of January, 2005 by and between Municipal Mortgage & Equity, LLC, a Delaware
limited liability company (“Employer”) and Michael L. Falcone (“Employee”).

     WHEREAS, Employer is engaged in the business of acquiring and providing
asset management services for real estate and debt and equity investments
therein, with a particular emphasis on investments generating tax-exempt income
and investments in, or secured by, multi-family properties, congregate care and
assisted living facilities and similar properties;

     WHEREAS, Employee has particular skill, experience and background in
investments and asset management services of the type in which the Employer
primarily engages;

     WHEREAS, Employer and Employee desire to enter into an employment
relationship, the terms of which are to be set forth in this Agreement; and

     WHEREAS, this Agreement supersedes a previous agreement between Employer
and Employee dated July 1, 2003 and there is a need for a new agreement because
Employee is assuming the position of Chief Executive Officer of Employer as of
the effective date of this Agreement.

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

     1. Employment and Duties. Employer agrees to hire Employee, and Employee
agrees to be employed by Employer, as Chief Executive Officer and President of
Employer on the terms and conditions provided in this Agreement. Employee shall
perform the duties and responsibilities reasonably determined from time to time
by the Board of Directors (“Board”) of the Employer consistent with the types of
duties and responsibilities typically performed by a person serving as Chief
Executive Officer (“CEO”) and President of businesses similar to that of
Employer. Employee agrees to devote his best efforts and full time attention and
skill in performing the duties of this position. Provided that such activity
shall not violate any provision of this Agreement (including the noncompetition
provisions of Section 8 below) or materially interfere with his performance of
his duties hereunder, nothing herein shall prohibit Employee (a) from
participating in any other business activities approved in advance by the
(“Board”) in accordance with any terms and conditions of such approval, such
approval not to be unreasonably withheld or delayed, (b) from engaging in
charitable, civic, fraternal or trade group activities, (c) participation on the
board

 



--------------------------------------------------------------------------------



 



of directors of one other publicly traded company (other than a competitor of
the Employer) or (d) from investing in other entities or business ventures.

     2. Compensation. As compensation for performing the services required by
this Agreement, and during the term of this Agreement, Employee shall be
compensated as follows:

          (a) Base Compensation. Employer shall pay to Employee a salary (“Base
Compensation”) at the annual rate of Four Hundred Twenty-Five Thousand Dollars
($425,000), payable in accordance with the general policies and procedures of
the Employer for payment of salaries to executive personnel, but in any event no
less frequently than every two weeks, in substantially equal installments,
subject to withholding for applicable federal, state and local taxes. Employee’s
Base Compensation shall increase by five percent (5%) per year during the Term
of this Agreement, effective on January 1 of each year. Additional increases in
Base Compensation, if any, shall be determined by the Compensation Committee of
the Board of Directors (the “Board”) based on their recommendation and on
periodic reviews of Employee’s performance conducted on at least an annual
basis. During the term of this Agreement, Employee’s annual Base Compensation
shall not be reduced below the initial Base Compensation set forth above.

          (b) Incentive Compensation.

               (i) In addition to Base Compensation, Employee shall be eligible
to receive additional compensation (“Incentive Compensation”), pursuant to this
Agreement. Incentive Compensation for Employee will have two components, i.e.,
an annual incentive component payable in cash and a long-term incentive
component payable two-thirds in restricted shares and one-third in options as
more fully described below. The annual incentive component will be that Employee
is eligible to receive an annual cash bonus, of (a) up to One Hundred
Twenty-Thousand Dollars ($120,000) for Threshold performance; (b) up to Three
Hundred Ten Thousand Dollars ($310,000) for Target performance; and (c) up to
Four Hundred Sixty-Seven Thousand Five Hundred Dollars ($467,500) for
performance in excess of Target. This component of Incentive Compensation for
Employee will provide that the amount of the bonus will be based on a formula
twenty percent (20%) of which will be tied to the Employee’s individual
performance based on goals set annually by the Compensation Committee and
eighty-percent (80%) of which will be tied to Employer’s company-wide CAD per
share performance, using the Threshold, Target and Superior performance metrics
established from time to time by the Board. Employee may earn additional,
annual, long-term Incentive Compensation of (a) up to Two Hundred Thirty-Five
Thousand Dollars ($235,000) for Threshold performance; (b) up to Three Hundred
Fifteen Thousand Dollars ($315,000) for Target performance; and (c) up to Three
Hundred Eighty-Five Thousand Dollars ($385,000) for performance in excess of
Target. For purposes of calculating Employee’s Incentive Compensation for
Employer’s fiscal year 2004, Employee shall be compensated in accordance with
the formula in effect prior to this Agreement.

               (ii) The long-term component of Incentive Compensation described
above shall be paid in a combination of restricted shares of Employer and
options to purchase shares of Employer. Two-thirds of the annual payout of
long-term Incentive Compensation shall be paid in restricted shares with
restrictions as to disposition that lapse over time as follows: (a) one-fourth
will be issued with restrictions immediately lapsing at the same time as annual
bonuses are

2



--------------------------------------------------------------------------------



 



paid for all other executive personnel of Employer; (b) one-fourth will be
issued with the restrictions lapsing on the first (1st) anniversary of the first
installment; (c) one-fourth will be issued with the restrictions lapsing on the
second (2nd ) anniversary of the first installment; and (d) one-fourth will be
issued with the restrictions lapsing on the third (3rd ) anniversary of the
first installment; provided, however, that the restrictions shall not lapse with
respect to any installment of long-term Incentive Compensation, and such
restricted shares shall revert to Employer, if Employer has terminated Employee
with Cause or Employee has terminated his employment with Employer other than
pursuant to Section 7(b) on or before the scheduled lapse date of such
installment. The restricted shares will be valued and paid based on the closing
price of Employer’s shares on January 1 of the year in which they are earned and
paid out. For example, restricted shares issued in connection with long-term
Incentive Compensation based on performance during Employer’s fiscal year 2005
will be valued as of January 1 of 2006. Other than as stated above, there will
be no restrictions on such shares. One-third of the annual payout of long-term
Incentive Compensation shall be issued in options to purchase Employer’s shares,
such award to have a value equal to one-third of any long-term Incentive
Compensation payable to the Employee each year. The value of each option grant
shall be determined using the Black Scholes or the binomial method of option
valuation based on the advice of independent consultants having appropriate
expertise on option valuation for companies such as Employer. The option grant
will be made in accordance with the requirements of Employer’s Share Incentive
Plan and the exercise price per share upon exercise of an option will be equal
to 100% of the fair market value of a share on the date of grant of the option
and unexercised options will expire ten (10) years after the date of grant. This
annual award of long term Incentive Compensation shall be determined in
accordance of (d) below.

               (iii) Incentive Compensation will take the form of cash, shares
or options of Municipal Mortgage & Equity, LLC (the “Company”) as provided above
and, to the extent it consists of shares or options, may be awarded under the
Employer’s Share Incentive Plan as in effect from time to time. Employee
acknowledges that the formula set forth in the Incentive Compensation Plan may
vary for each employee who participates therein. Incentive Compensation for any
given fiscal year shall be determined no later than 60 days after the end of
Employer’s fiscal year and paid no later than 75 days after the close of the
fiscal year. Except as otherwise specifically provided herein, if Employee shall
be employed for only a portion of a fiscal year for which Employee is eligible
for Incentive Compensation, no Incentive Compensation shall be payable.

          (c) Transition Management Bonus. In consideration of Employee assuming
the position of CEO in advance of the originally contemplated date and for his
continued assistance with this transition and, in addition to the foregoing,
Employer shall pay Employee a signing incentive of Two Hundred Thousand Dollars
($200,000). One-half of this amount shall be paid to Employee in cash within
five (5) days of the execution date of this Agreement. For the remaining half,
i.e. One Hundred Thousand Dollars ($100,000), Employer shall issue to Employee
that number of common shares of the Company having a total value of One Hundred
Thousand Dollars ($100,000) based on the closing price of the Employer’s shares
valued as of January 1, 2005. The shares shall be issued in four equal
installments, each of which shall equal one-fourth of the number of shares
determined under the preceding sentence. The shares shall be issued (i) within
five business days of the execution of this Agreement, (ii) on the first (1st)
anniversary of the Effective Date of this Agreement, (iii) on the second (2nd)
anniversary of the Effective Date of this

3



--------------------------------------------------------------------------------



 



Agreement, and (iv) on the third (3rd) anniversary of the Effective Date of this
Agreement; provided, however, that no undisbursed installment shall be issued if
Employer has terminated the Employee with Cause or Employee has terminated his
employment with Employer other than pursuant to Section 7(b) on or before the
scheduled issuance date of such installment.

                    (d) For each fiscal year of the Agreement, the Compensation
Committee, in consultation with the CEO, will establish weighted goals for that
year as well as longer term strategic goals. These goals will be used by the
Compensation Committee and Board in assessing Employee’s performance for
purposes of determining the annual award of long-term incentive compensation and
for the twenty percent (20%) component of annual, cash Incentive Compensation
tied to Employee’s individual performance.

     3. Employee Benefits.

          (a) General. During the term of this Agreement, Employee and his
eligible dependents shall have the right to participate in any retirement,
pension, insurance, health or other benefit plan or program adopted by Employer
(or in which Employer participates) to the same extent as any other officer of
the Employer, subject, in the case of a plan or program, to all of the terms and
conditions thereof, and to any limitations imposed by law. To the extent that
Employee has similar benefits under a plan or program established by any other
entity, Employee shall nonetheless have the right to the benefits provided by
Employer’s plan or program; provided, however, that where by the terms of any
plan or program, or under applicable law, Employee may only participate in one
such plan or program, Employee shall have the option to limit his participation
to the plan or program sponsored by Employer, or to such other plan or program.
Employee shall have the right, to the extent permitted under any applicable law,
to participate concurrently in plans or programs sponsored by others (including
self-employment plans or programs) and in plans or programs sponsored by
Employer.

          (b) Tax Benefit Adjustment. If, as a result of the ownership of common
shares by Employee, Employee shall either lose personal income tax deductions,
be required to report additional personal taxable income, or be required to pay
additional taxes or charges, which deductions, income or taxes would not have
been lost, reportable, or payable, as the case may be, had Employee not owned
any common shares, Employer shall pay Employee a bonus on April 1 of each
calendar year equal to all additional taxes or charges Employee is required to
pay, attributable to the prior calendar year, which would not have been payable
had Employee not owned common shares. This Section is not intended to compensate
Employee for the income tax consequences of receiving or exercising options for
or acquiring common shares or receiving dividends therefrom.

     4. Vacation, Sickness and Leaves of Absence. Employee shall be entitled to
the normal and customary amount of paid vacation provided to officers of
Employer, but in any event not more than six (6) weeks during each fiscal year.
Employee shall provide Employer with reasonable notice of anticipated vacation
dates. Any vacation days that are not taken in a given fiscal year shall accrue
and carryover from year to year, and, upon any termination of this Agreement for
any reason whatsoever, all accrued and unused vacation time will be paid to
Employee within ten (10) days of such termination based on his annual rate of
Base Compensation

4



--------------------------------------------------------------------------------



 



in effect on the date of such termination; provided, however, that no more than
ten (10) days of accrued vacation may be carried over at any time. In addition,
Employee shall be entitled to such sick leave and holidays, with pay, as
Employer provides to other officers. Up to ten (10) days of unused sick leave
shall be carried forward or compensated upon termination of employment. Employee
may also be granted leaves of absence with or without pay for such valid and
legitimate reasons as the Board, in its discretion, may determine.

     5. Expenses. Employee shall be entitled to receive, within a reasonable
period of time after he has delivered to the Employer an itemized statement
thereof, and after presentation of such invoices or similar records as the
Employer may reasonably require, reimbursement for all necessary and reasonable
expenses incurred by him in connection with the performance of his duties.

     6. Term. The term of this Agreement shall be for three years (3) years (the
“Term”), commencing on January 1, 2005 (the “Effective Date”) and ending on
December 31, 2007. Unless otherwise superseded, this Agreement shall
automatically renew for successive one-year periods after the end of the Term,
unless at least ninety (90) days prior to the commencement of any such extension
period either party shall give the other party written notice of its intention
to terminate this Agreement. This Agreement may also be terminated at the times
and under the circumstances set forth in section 7 below. The term of this
Agreement in effect at any given time is herein referred to as the “Term”. Any
termination of this Agreement shall be subject to Section 8 below.

     7. Termination and Termination Benefits.

          (a) Termination by Employer.

               (i) Without Cause. Employer may terminate this Agreement and
Employee’s employment at any time upon ninety (90) days prior written notice to
Employee, during which period Employer shall have the option to require Employee
to continue to perform his duties under this Agreement. Employee shall be paid
(at a time consistent with the payment terms for compensation under this
Agreement) his Base Compensation and all other benefits to which he is entitled
under this Agreement up through the effective date of termination, plus a
proportionate share of Incentive Compensation for the year in which the
termination occurs, assuming, without testing, that Employer and Employee
achieved Target performance, based on the ratio which the number of calendar
months (including any partial months) worked bears to twelve (12) (the
“Proportionate Share”). In addition, Employee shall become fully vested in any
and all outstanding restricted or deferred share awards, share options or other
type of award made to Employee, including unvested installments of the Signing
Incentive described above, but not yet vested at the time of such termination
under the Employer’s Share Incentive Plans.

               (ii) With Cause. Employer may terminate this Agreement with
“Cause” upon ten (10) days prior written notice to Employee. In such event,
Employee shall be paid (at a time consistent with the payment terms for
compensation under this Agreement) his Base Compensation and all other benefits
to which he is entitled under this Agreement up through the effective date of
termination, plus a Proportionate Share of Incentive Compensation for the year
in which the termination occurs, assuming, without testing, that Employer and
Employee achieved

5



--------------------------------------------------------------------------------



 



Threshold performance; provided, however, that with respect to restricted shares
awarded pursuant to Section 2(b)(ii) for the year in which the termination
occurs, the Proportionate Share of such Incentive Compensation shall only
include the Proportionate Share of the first installment of such shares awarded
with respect to the year during which such termination occurs. For purposes of
this Section, termination for “Cause” shall mean (A) acts or omissions by the
Employee with respect to the Employer which constitute intentional misconduct or
a knowing violation of law; (B) receipt by the Employee, in knowing violation of
the law, of more than de minimis money, property or services from the Employer
or from another person dealing with Employer in violation of law or this
Agreement, provided, however that inadvertent expense account errors shall not
constitute a violation of this clause, (C) breach by Employee of the
noncompetition provisions of this Agreement, (D) breach by the Employee of his
duty of loyalty to the Employer as set forth in the policy statements of
Employer, (E) gross negligence by the Employee in the performance of his duties,
(F) repeated failure by the Employee to perform services that have been
reasonably requested of him by the Board and that are ordinarily within the
scope of Employee’s duties, (G) material violations of those of Employer’s
policies with respect to alcohol or drug use or abuse which could under those
policies result in an employee’s termination, or (H) unappealable conviction of
a crime (other than minor traffic violations). Before terminating Employee’s
employment for Cause under clauses (A)-(G) above, Employer will specify in
writing to Employee the nature of the act, omission, refusal or failure that it
deems to constitute Cause.

               (iii) Disability. If Employee becomes “disabled,” as that term is
defined in Section 409A(2)(C) of the Internal Revenue Code, Employer may
terminate this Agreement upon 30 days written notice to Employee. In such event,
Employee shall be paid (at a time consistent with the payment terms for
compensation under this Agreement) his Base Compensation and receive all
benefits owing to him under this Agreement through the effective date of
termination and shall receive his Proportionate Share of Incentive Compensation
for the year in which the termination occurs, assuming, without testing, that
Employer and Employee achieved Threshold performance. In addition, Employee
shall become fully vested in any and all outstanding restricted or deferred
share awards, share options or other type of award made to Employee, including
unvested installments of the Signing Incentive described above, but not yet
vested at the time of such termination under the Employer’s Share Incentive
Plans. Nothing in this paragraph shall be construed to limit Employee’s rights
to the benefits of any disability insurance policy provided by Employer and this
Section shall not be construed as varying the terms of any such policy in any
manner adverse to Employee.

          (b) Termination by Employee. Employee may terminate this Agreement for
good reason upon 30 days prior written notice to Employer. In such event,
Employee shall be paid (at a time consistent with the payment terms for
compensation under this Agreement) his Base Compensation and shall receive all
benefits through the date of termination, plus a Proportionate Share of
Incentive Compensation for the year in which the termination occurs, assuming,
without testing, that Employer and Employee achieved Threshold performance. In
addition, Employee shall become fully vested in any and all outstanding
restricted or deferred share awards, share options or other type of award made
to Employee, including unvested installments of the Signing Incentive described
above, but not yet vested at the time of such termination under the Employer’s
Share Incentive Plans. Employee shall have “good reason” to terminate his
employment if (i) his Base Compensation, as in effect at any given time, shall
be reduced without his consent, (ii) Employer

6



--------------------------------------------------------------------------------



 



shall fail to provide any of the material payments or benefits provided for
under this Agreement, (iii) Employer shall, without Employee’s consent,
materially reduce or alter Employee’s duties as Chief Executive Officer and
President having the general responsibility of overseeing Employer’s corporate
function (iv) Employer shall require Employee to take any action which would be
a violation of federal, state or local criminal law, or (v) Employer shall
require Employee to relocate to an office outside the Baltimore metropolitan
area. With respect to clause (iii), Employee shall be deemed to have consented
if such consent is either expressly given or if no objection to any change in
duties is given in writing within sixty (60) days of such change being
implemented.

          (c) Termination Compensation.

               (i) Termination Without Cause or for Good Reason. In the event of
a termination of this Agreement prior to the end of the Term, pursuant to
Section 7(a)(i), 7(a)(iii) or 7(b), Employer, in addition to the Base
Compensation, benefits and Incentive Compensation (if any) payable as provided
in such sections, shall pay to Employee additional compensation (“Termination
Compensation”) as follows. If the termination does not follow a Change in
Control (as defined in subparagraph (ii) below), Termination Compensation shall
be equal to the greater of (a) twenty-four (24) months of Base Compensation and
Incentive Compensation (assuming, without testing, that Employer and Employee
achieved Target performance) or (b) the Base Compensation and Incentive
Compensation (assuming, without testing, that Employer and Employee achieved
Target performance) that Employee would have received during the remaining Term
of this Agreement. Termination Compensation shall be paid in three payments as
follows: (a) one-half (1/2) shall be paid on the first day of the seventh
calendar month following the month in which the termination date occurs (the
“First Payment Date”), (b) one-half (1/2) of the remaining balance shall be paid
on the first day of the third calendar month following the month in which the
First Payment Date occurs, and (c) the remaining balance shall be paid on the
first date of the sixth calendar month following the month in which the First
Payment Date occurs. Such Termination Compensation shall be in addition to all
other compensation and benefits to which Employee is entitled for termination
relating to a Change of Control under Section 7(c)(ii) below.

               (ii) Change in Control. The acquisition of voting control of the
Employer by any one or more persons or entities who are directly, or indirectly
through one or more intermediaries, under common control, or who are related to
each other within the meaning of Sections 267 and 707(b) of the Internal Revenue
Code, shall be deemed a “Change in Control.” In the event Employee is terminated
(including for purposes of this Section 7(c)(ii), non-renewal of this Agreement
by Employer at the end of the term), or resigns for good reason, within eighteen
months of a Change in Control, Termination Compensation shall be equal to three
(3) years Base Compensation and three (3) years of Incentive Compensation equal
to the maximum opportunity stated in Section 2(b)(i) above payable in cash in a
lump sum on the effective date of Employee’s termination. In addition, Employee
shall become fully vested in any and all outstanding restricted or deferred
share awards, share options or other type of award made to Employee, including
unvested installments of the Signing Incentive described above, but not yet
vested at the time of such termination under the Employer’s Share Incentive
Plans. Such Termination Compensation shall be in addition to all other
compensation and benefits to which Employee is entitled for a termination
without cause under Section 7(a)(i) above, and shall be payable even in the
event of a termination effective as of the end of the Term.

7



--------------------------------------------------------------------------------



 



          (d) Death Benefit. Notwithstanding any other provision of this
Agreement, this Agreement shall terminate on the date of Employee’s death. In
such event, Employee’s estate shall be paid two (2) years’ Base Compensation as
follows: to the extent of any insurance carried by Employer on Employee’s life,
the death benefit shall be payable in a lump sum within five (5) business days’
of Employer’s receipt of the insurance proceeds; any portion of the death
benefit not covered by insurance shall be paid in eight equal installments
payable on the first day of each calendar quarter following Employee’s death.
Employer shall carry as much life insurance on Employee’s life as the Board may
from time to time determine. In addition, upon Employee’s death, all outstanding
restricted or deferred share awards, share options or other type of award made
to Employee, including unvested installments of the Signing Incentive described
above, but not yet vested at the time of death under the Employer’s Share
Incentive Plans shall be considered vested and paid out to Employee’s estate.

     8. Covenant Not to Compete.

          (a) Noncompetition. From and after the Effective Date and continuing
for the longer of (i) 12 months following the expiration or termination of this
Agreement or (ii) the remainder of the Term of this Agreement, Employee shall
not without the prior written consent of the Board (w) become employed by, or
undertake to work for, directly or indirectly, whether as an advisor, principal,
agent, partner, officer, director, employee, shareholder, associate or
consultant of or to, any person, partnership, corporation or other business
entity which is a Major Competitor of Employer in the business of offering,
promoting or syndicating to any person, including developers, investors, or
project sponsors, low income housing tax credits under Section 42 of the
Internal Revenue Code or the business of offering, promoting or providing
financing for multifamily properties to any person, including the developers,
sponsors and owners of such properties, (x) solicit any employee of Employer to
change employment or (y) solicit for the purpose of offering, providing or
syndicating low-income housing tax credits or offering or providing multifamily
debt financing, any client, customer or investor of Employer or any of its
subsidiaries which closed (in any capacity) a tax credit or debt financing
transaction with Employer or any of its subsidiaries during the thirty-six
(36) months preceding Employee’s termination, or (z) disclose proprietary or
confidential information of the Employer or its subsidiaries, including without
limitation, tax, deal structuring, pricing, customer, client, revenue, expense,
or other similar information; provided, however, if Employer terminates Employee
without cause under Section 7(a)(i) or as a result of a disability under
Section 7(a)(iii) of this Agreement, or the Employee resigns for good reason
under Section 7(b), or the provisions of Section 7(c)(ii) apply to the
termination, clause (w) of this paragraph (a) shall not apply; further,
provided, that if Employee is terminated as a result of a disability under
Section 7(a)(iii), clause (w) shall not apply beginning 12 months after the date
of termination. As used herein “Major Competitor” shall mean Charter Mac and its
Affiliates, GMAC and its Affiliates, and any other person or entity whose
primary business lines include providing multifamily debt financing or
low-income housing tax credit equity to the developers, sponsors and owners of
such properties, unless the net worth of such person or entity (if privately
held) or the market capitalization of such company (if publicly held) is less
than $200 Million.

8



--------------------------------------------------------------------------------



 



          (b) Reasonable Restrictions. Employee acknowledges that the
restrictions of subparagraph (a) above are reasonable, fair and equitable in
scope, term and duration, are necessary to protect the legitimate business
interests of the Employer, and are a material inducement to the Employer to
enter into this Agreement. Employer and Employee both agree that in the event a
court shall determine any portion of the restrictions in subparagraph (a) are
not reasonable, the court may change such restrictions, including without
limitation the geographical restrictions and the duration restrictions, to
reflect a restriction which the court will enforce as reasonable.

          (c) Specific Performance. Employee acknowledges that the obligations
undertaken by him pursuant to this Agreement are unique and that if Employee
shall fail to abide by any of the restrictions set forth in subparagraph (a),
Employer will suffer harm for which there is no adequate remedy at law. Employee
therefore confirms that Employer shall have the right, in the event of a
violation of subparagraph (a), to injunctive relief to enforce the terms of this
Section 8 in addition to any other remedies available at law or in equity.

     9. Indemnification and Liability Insurance. Employer hereby agrees to
defend, indemnify and hold Employee harmless, to the maximum extent allowed by
law, from any and all liability for acts or omissions of Employee performed in
the course of Employee’s employment (or reasonably believed by Employee to be
within the scope of his employment) provided that such acts or omissions do not
constitute (a) criminal conduct, (b) willful misconduct, or (c) a fraud upon, or
breach of Employee’s duty of loyalty to, the Employer. Employer shall at all
times carry Directors’ and Officers’ liability insurance in commercially
reasonable amounts, but in any event not less than Five Million Dollars
($5,000,000).

     10. Miscellaneous.

          (a) Complete Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the matters set forth herein and
supersedes all prior understandings and agreements between the parties as to
such matters. No amendments or modifications shall be binding unless set forth
in writing and signed by both parties.

          (b) Successors and Assigns. Neither party may assign its rights or
interest under this Agreement without the prior written consent of the other
party, except that Employer’s interest in this Agreement may be assigned to a
successor by operation of law or to a purchaser purchasing substantially all of
Employer’s business, and Employee’s benefits under this Agreement may be
assigned by operation of law to Employee’s heirs, devisees and personal
representatives. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties and their respective permitted successors and
assigns.

          (c) Severability. Each provision of this Agreement is severable, such
that if any part of this Agreement shall be deemed invalid or unenforceable, the
balance of this Agreement shall be enforced so as to give effect as to the
intent of the parties.

9



--------------------------------------------------------------------------------



 



          (d) Representations of Employer. Employer represents and warrants to
Employee that it has the requisite limited liability company power to enter into
this Agreement and perform the terms hereof and that the execution, delivery and
performance of this Agreement have been duly authorized by all appropriate
company action.

          (e) Construction. This Agreement shall be governed in all respects by
the internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.

          (f) Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed given on the date sent if delivered by
hand or by facsimile, and on the next business day if sent by overnight courier
or by United States mail, postage prepaid, to each party at the following
address (or at such other address as a party may specify by notice under this
section):

If to Employer:

Municipal Mortgage and Equity, LLC
621 East Pratt Street
Suite 300
Baltimore, Maryland 21202
Attention: Chairman of the Board

If to Employee:

Michael L. Falcone
8 Englewood Road
Baltimore, MD 21210

          (g) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one instrument.

[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties have
executed this Agreement as of the date and year first above written.

                      WITNESS:           EMPLOYER:    
 
                                MUNICIPAL MORTGAGE & EQUITY, LLC  
 
                   
/s/ Janet E. McHugh
          By:   /s/ William S. Harrison                          

              William S. Harrison    

              Executive Vice President    
 
                                EMPLOYEE:    
 
                    /s/ Janet E. McHugh           /s/ Michael L. Falcone        
                          Michael L. Falcone    

11